DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 14 in the reply filed on 5/31/2022 is acknowledged.  Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the delivery vehicle” in line 20, which lacks proper antecedent basis in the claims.
Claim 1 recites “the size of the container handling vehicle grid cell” in the last two lines, which lacks proper antecedent basis in the claims.
Claims 2, 5-7, and 14 are dependent on indefinite claim 1.
Claims 8 and 9 are dependent on canceled claims 3 and 4.  In order to further examine these claims, it is assumed that claims 8 and 9 should depend from claim 1.
Claim 14 recites “the delivery columns” in the last two lines, which does not agree in number with “a delivery column” from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hognaland ‘421 (US 2016/0272421 A1).
Consider claim 1.  Hognaland ‘421 teaches an automated storage and retrieval system comprising an automated storage and retrieval grid and a delivery system, wherein the automated storage and retrieval grid comprises:  a container handling vehicle rail system (upper rails of 20) for guiding a plurality of container handling vehicles (40), the container handling vehicle rail system comprising a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, which first and second sets of rails form a grid pattern in the horizontal plane comprising a plurality of adjacent container handling vehicle grid cells, each container handling vehicle grid cell comprising a container handling vehicle grid opening defined by a pair of neighboring rails of the first set of rails and a pair of neighboring rails of the second set of rails (see fig. 2); a container handling vehicle (40) operating on the container handling vehicle rail system; and a delivery column (56) adapted for transport of a storage container arranged in a stack of storage containers beneath the container handling vehicle rail system between a container handling vehicle and a delivery port situated at a lower end of the delivery column (see figs. 2 and 3), wherein the delivery system comprises:  a delivery rail system (upper rails of 22) on which the delivery vehicle (42) operates, said delivery system being situated below the delivery port, wherein the delivery rail system comprises a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, which first and second sets of rails form a grid pattern in the horizontal plane comprising a plurality of adjacent delivery vehicle grid cells, each delivery vehicle grid cell comprising a delivery vehicle grid opening defined by a pair of neighboring rails of the first set of rails and a pair of neighboring rails of the second set of rails (see fig. 2), a remotely operated delivery vehicle (42) comprising a container carrier adapted to support the storage container, the delivery vehicle being further adapted to transport the storage container between the delivery port and a second location (for example, one of the storage cells of 22 or delivery station 66) for handling of the storage container by at least one of a robotic operator and a human operator, each delivery vehicle grid cell of the delivery rail system has a size which is equal the size of the container handling vehicle grid cell of the container handling vehicle rail system (see fig. 2).
Consider claim 2.  Hognaland ‘421 teaches that the remotely operated delivery vehicle further comprises rolling devices (wheels of 42) connected to a vehicle body (body of 42) arranged below the container carrier.
Consider claim 5.  Hognaland ‘421 teaches that the remotely operated delivery vehicle has a delivery vehicle footprint with a horizontal extent which is equal to or less than the horizontal extent of the delivery vehicle grid cell (see fig. 2).
Consider claim 6.  Hognaland ‘421 teaches that at least one of the plurality of delivery vehicle grid cells of the delivery rail system is arranged directly below a container handling vehicle grid cell of the container handling vehicle rail system (see fig. 2).
Consider claim 9.  Hognaland ‘421 teaches that the delivery rail system extends from a location below the delivery port and to the second location (see fig. 2).
Consider claim 14.  Hognaland ‘421 teaches that the automated storage and retrieval grid comprises upright members which are finished short and suspended on a mezzanine level (80) which itself has upright posts (support posts at four corners of 80, see fig. 2) that are stepped out from the delivery columns.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hognaland ‘421 (US 2016/0272421 A1) in view of Hognaland ‘702 (US 2017/0129702 A1).
Consider claim 7.  Hognaland ‘421 does not explicitly teach that each of the first and second set of rails of the delivery rail system is a double track rail.  Hognaland ‘702 teaches a double track rail comprising two parallel tracks (13a/13b and 13c/13d) separated by a protrusion running midway (see fig. 16).  It would have been obvious to a person having ordinary skill in the art to modify each of the first and second set of rails of the delivery rail system of Hognaland ‘421 to be a double track rail as taught by Hognaland ‘702 in order to allow vehicles to pass/cross at all four lateral sides while maintaining optimized stability (see paragraph [0068], lines 10-15).
Consider claim 8.  Hognaland ‘421 does not explicitly teach that each of the first and second set of rails of the container handling vehicle rail system is a double track rail.  Hognaland ‘702 teaches a double track rail comprising two parallel tracks (13a/13b and 13c/13d) separated by a protrusion running midway (see fig. 16).  It would have been obvious to a person having ordinary skill in the art to modify each of the first and second set of rails of the container handling vehicle rail system of Hognaland ‘421 to be a double track rail as taught by Hognaland ‘702 in order to allow vehicles to pass/cross at all four lateral sides while maintaining optimized stability (see paragraph [0068], lines 10-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The attached PTO-892 lists references which teach various automated storage and retrieval systems having overhead rails for container vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652